By the court.

The fourth section of the statute of December 21, 1824, entitled “ an act to establish a court of com- “ mon pleas for the state of New-Hampshire,” enacts, that (e when an appeal shall be made by the defendant, and he “ shall not reduce the damages, recovered in the court ap- “ pealed from, the plaintiff shall recover double costs.”— We entertain no doubt, that the complainant is entitled to double costs. Palmer took an appeal, which he has now admitted to be groundless, and has compelled the complainant to come here to have her judgment affirmed. We think, that both hy the letter and the spirit of the statute, she is entitled to double costs.
Double costs allowed.